Exhibit 10.19
 
MAGLA PRODUCTS, L.L.C.
 
AMENDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
AGREEMENT, made this 21st day of December, 2007, by and between MAGLA PRODUCTS,
L.L.C, a New Jersey limited liability company, located at 159 South Street,
Morristown, New Jersey, 07960 (the "Company") and ALISON CARPINELLO, residing at
2419 Homestead Avenue, Spring Lake, New Jersey, 07762 (the "Executive"),

 
RECITALS
 
                                 WHEREAS:


(1) The Executive's services are of considerable value to the Company and the
Company wishes to offer an incentive to the Executive to remain in its employ by
providing additional deferred compensation benefits to the Executive in the
future to supplement his/her regular compensation and bonuses; and
 
(2) Magla Products, Inc., a predecessor to the Company, established a
nonqualified Deferred Compensation Plan for the Executive on January 22, 1998
(the "Plan"),
 
(3) The Company and the Executive desire to amend and restate the Deferred
Compensation Plan in accordance with § 409A of the Internal Revenue Code, as
amended.
 
 NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, it is agreed between the parties hereto as follows:
 
(1) Deferred compensation. The Company shall establish and maintain a deferred
compensation account for the Plan ("Account" or "Deferred Compensation Account")
in the name of the Executive. The Company shall credit to the Executive's
Account the cash value of the life insurance policy set forth in paragraph 2 of
this agreement together with any interest or earnings on the Account.
 
(2) Account index. The value of the Executive's Deferred Compensation Account at
any time shall be the cash value of the life insurance policy on the life of the
Executive as follows:
 
Insurance Company
Massachusetts Mutual Life Insurance Company
Type of policy
variable life select
Policy No
7917266
Initial face amount/death benefit
$450,000
Death benefit option/dividend election
death benefit level
Annual premium
$5,000
Executive's insurance age and rating
36 (as 01.22.98)/nontabacco



 
~1~

--------------------------------------------------------------------------------

 
 
 The Executive agrees to assist the Company in making application for the above
policy on the life of the Executive by submitting to any required physical
examination and providing any information necessary for the completion of such
application. The Company shall be owner and beneficiary of such policy and shall
pay the premiums and other expenses, if any, thereon.
 
 The Company shall not be liable for, and it makes no warranty with respect to,
the results of the Account. All right, title and interest in and to all amounts
credited to the Account shall at all times be the sole property of the Company,
and shall in no event be deemed to constitute a fund or collateral security for
the payments under the Plan. All amounts credited to the Account shall for all
purposes be a part of the general funds of the Company. To the extent that the
Executive or his/her designee acquires a right to receive payments under the
Plan, such right shall be not greater than the right of any unsecured general
creditor of the Company. Neither the Executive nor his/her designee shall have
any interest whatsoever in any amount credited to the Account, except as set
forth herein.
 
                                (3) Retirement benefits. In the event the
Executive retires from employment with the Company upon attaining the retirement
age of 65 years, he/she shall be paid an amount equal to what would have been
the cash value of the indexed life insurance policy as set forth in paragraph 2
of this agreement at that time, payable in equal monthly installments for a
period of five (5) years, beginning the first day of the month, two (2) months
after the date of retirement. If the Executive should die during the said five
(5) year period, the Company shall continue to pay such monthly installments
until the expiration of said five (5) year period to such individual or
individuals as the Executive has designated in writing filed with the Company
or, in the absence of such designation, to the estate of the Executive.
 
(4) Preretirement death benefits.   If the Executive dies while employed by the
Company, other than by suicide within two (2) years of the date of this
agreement, prior to attaining his/her retirement age of 65 years, the Company
shall pay to such individual or individuals as the Executive shall have
designated in writing filed with the Company, a benefit equal to that which
would be available to the Company at the date of the Executive's death from the
indexed life insurance policy referred to in paragraph 2 of this agreement at
that time. Such payment shall be made in one lump sum or in equal monthly
installments, as provided in the Executive's election filed with the Company. In
the event that the Executive shall fail to designate a method of payment or any
beneficiary, the benefit shall be paid in one lump sum to the person, or divided
equally among all the persons, in the first of the following classes in which
there shall be any survivors of the Executive;


                                                                (a) His/her
spouse;
                                                                (b) His/her
descendants, or
                                                                (c) His/her
executors or administrators.

 
~2~

--------------------------------------------------------------------------------

 
 
                                (5) Vesting and severance benefits. In the event
the Executive's employment with the Company terminates for reasons other than
Just Cause, death, disability (as provided in paragraph 6 of this agreement) or
retirement, he/she shall be entitledto a severance benefit based on a percentage
of what would have been the cash value of the indexed policy referred to in
paragraph 2 of this agreement at that time, depending on the Executive's total
full years of service with the Company, as follows:
 
Full years of service
vesting percentage
Less than 1 year
0%
1 year
10%
2 years
20%
3 years
30%
4 years
40%
5 years
50%
6 years
60%
7 years
70%
8 years
80%
9 years
90%
10 or more years
100%

 
 Any severance benefit shall be paid in the same manner as set forth in
paragraph 3 above, except that the date of the Executive's termination shall be
substituted for the date of retirement. Such benefit shall be paid by the
Company not later than the first day of the month two (2) months after severance
for a period of five (5) years. If the Executive should die during said five (5)
year payment period, the Company shall continue to pay such payments, until the
expiration of said five (5) year period to the Executive's beneficiary or
beneficiaries in accordance with paragraph 4 of this agreement.
 
 Notwithstanding anything contained in this agreement to the contrary, if the
Executive's employment with the Company terminates due to the disability of the
Executive (paragraph 6), or for other than Just Cause, or there is a Change of
Control event of the Company as described in Reg. 1.409A-3(i)(5) ("Change of
Control"), the Executive shall be 100% vested in his/her Deferred Compensation
Account. Further, in the event of the foregoing, the Executive shall have the
option to purchase any life insurance policy(ies) on his/her life owned by the
Company within sixty (60) days after the Executive's employment terminates due
to disability, for other than Just Cause or due to a Change of Control of the
Company and the policy(ies) shall be delivered to the Executive who shall be
responsible for any income tax consequences and premiums in connection
therewith.
 
 The term "Just Cause" means (a) the Executive's fraud, embezzlement,
misappropriation, dishonesty, wilful misconduct, gross negligence, or serious
misconduct which reflects unfavorably upon the Company; or (b) any willful
failure to perform his/her duties under this agreement if such willful failure
is not cured within thirty (30) day's after written notice thereof specifying
such willful failure from the Company to the Executive.

 
~3~

--------------------------------------------------------------------------------

 
 
 If the Executive's employment with the Company is terminated for Just Cause,
this agreement shall terminate and the Deferred Compensation Plan shall
terminate and the Executive shall have no right in or to the Deferred
Compensation Account or the life insurance policy maintained as set forth in
paragraph 2 of this agreement.
 
                               (6)      Disability benefits. If the Executive
becomes totally and permanently disabled prior to his/her retirement or
severance of employment with the Company, and his/her disability continues for
period of six (6) months; then regardless of the Executive's length of service
with the Company, the Company shall pay a disability benefit to the Executive in
the same manner as set forth in paragraph 3 above except that the date of the
Executive's disability shall be substituted for the date of retirement. Such
benefit shall be paid by the Company beginning not later than the first day of
the month six (6) months after disability.   If the Employee should die during
an installment payment period, the Company shall continue to pay such monthly
installments until the expiration of the installment period to the Executive's
beneficiary or beneficiaries in accordance with paragraph 4 above.
 
 For purposes of this paragraph, the Executive shall be considered disabled if
he/she is unable to engage in any substantial gainful activity by reason of any
medically determinate physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
 
(7)      Restrictive covenant. During the period that the Executive is receiving
benefits pursuant to this agreement the Executive shall not, directly or
indirectly, enter into, or in any manner take part in any business, or other
endeavor as an employee, agent, independent contractor, owner, or otherwise
which is in competition with the Company's business without the Company's prior
written consent. If the Executive breaches this provision, this agreement shall
immediately be terminated. In this event, the Executive shall immediately
forfeit all rights to the benefits the Executive is receiving or is entitled to
receive from the Company under this agreement. This restrictive covenant shall
not apply if the Executive's employment with the Company is terminated for other
than Just Cause or due to a Change of Control of the Company.
 
(8)      Determination   of   benefits,   claims   procedure   and   administration.   The
determination of benefits, claims procedures, and plan administration shall be
as follows:
 
                                           (a)    Claim.

 
A person who believes that he/she is being denied a benefit to which he/she is
entitled under this agreement (hereinafter called a "Claimant") may file a
written request for such benefit with the Company, setting forth his/[her claim.
The request must be addressed to the President or Managing Member of the Company
at its then principal place of business.

 
~4~

--------------------------------------------------------------------------------

 

                                           (b)        Claim Decision.
 
Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within sixty (60) days [which may be extended for an additional
thirty (30) days for reasonable cause].
 
If the claim is denied in whole or in part, the Company shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:
              
               (i) The specific reason or reasons for such denial;
 
               (ii) The specific reference to pertinent provisions of this
agreement upon which such denial is based;
 
(iii) A description of any additional material or information necessary for the
Claimant to perfect his/[her claim and an explanation why such information is
necessary;
 
(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and
 
               (v) The time limits for requesting such a review.
 
                                           (c)        Request for Review.
 
Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the President or
Managing Member of the Company review the determination of the Company. Such
request must be addressed to the President or Managing Member of the Company, at
its then principal place of business. The Claimant or his/her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the Company's determination by the President or
Managing Member of the Company within such sixty (60) day period, he/she shall
be barred from challenging the Company's determination.
 
                                           (d)        Review of Decision

 
Within thirty (30) days after the President's or Managing Member's receipt of a
request for review, he/she will review the Company's determination. After
considering all materials presented by the Claimant, the President or Managing
Member will render a written opinion, written in a manner calculated to be
understood by the Claimant, setting froth the specific reasons for the decision
and containing specific references to the pertinent provisions of this agreement
on which the decision is based. If special circumstances require that the thirty
(30) day time period be extended, the President or Managing Member will so
notify the Claimant and will render the decision as soon as possible, but no
later than sixty (60) days after receipt of the request for review.
 
(9) Notices. Any notices or other communications provided for in this agreement
or given pursuant to this agreement shall be in writing and shall be deemed
given for all purposes when either served personally or three (3) business days
after being mailed by certified or registered mail, return receipt requested,
postage prepaid, or upon receipt if sent be nationally recognized overnight
courier or facsimile and addressed to the respective party at its last known
address.

 
~5~

--------------------------------------------------------------------------------

 
 
    (10) Inurement of benefits. This agreement shall be binding upon and inure
to the benefit of the Executive and his/her heirs, personal and legal
representatives and the Company and its successors and assigns, including,
without limitation, entities or persons involved in or effecting a Change of
Control of the Company.
 
    (11) Venue.   To the extent any litigation should be brought, or arise out
of, in connection with or by reason of this agreement, the parties consent to
the other party filing an action in the state or federal courts located in the
State of New Jersey and further agree that such courts shall be exclusive courts
of jurisdiction and venue for any litigation which any party may file and agree
that service of process and service of any other papers may be made on the
parties by mailing a copy thereof to their respective addresses by first-class
mail, postage prepaid or by facsimile.
 
    (12) Miscellaneous.   This agreement constitutes the entire understanding
and agreement between the parties hereto, supersedes and replaces all prior
written or oral agreements between the parties and may not be amended, modified
or supplemented in any respect except by a subsequent written agreement entered
into by both parties hereto and may not be otherwise terminated except as set
forth herein. This agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. A fully executed copy shall be deemed an
original for all purposes. The RECITALS set forth above are incorporated into
this agreement and made apart thereof. This agreement shall be governed by and
construed in accordance with the internal laws of the State of New Jersey
without regard to choice of law principles. The waiver by any party of the
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other or subsequent breach. The invalidity of any portion of this
agreement shall not affect the validity of the remainder of this agreement.   No
amendment, supplement or termination of this agreement shall affect or impair
any rights or obligations which shall have matured prior thereto.
 
     IN WITNESS WHEREOF, the parties have executed this amended and restated
Plan the day and year first above written.
 

  MAGLA PRODUCTS, L.L.C     Company          

                                              
/s/ Alison Carpinello
 By: 
/s/ Jordan Glatt
   
Alison Carpinello - Executive
 
Jordan Glatt, President
   
 
 
 
 

 
 


 
~6~

--------------------------------------------------------------------------------

 
 
[img19_01.jpg]
 
 ~7~

--------------------------------------------------------------------------------

 

